Citation Nr: 1129794	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  05-41 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in June 2007.  A transcript of the hearing is in the claims folder.


FINDING OF FACT

The Veteran does not have a right foot disorder that is related to service


CONCLUSION OF LAW

A right foot disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veteran served on active duty from September 1976 to September 1979.  His service treatment records (STRs) include one entry for treatment of a contusion to the right foot in December 1977.  The Veteran suffered the contusion while playing basketball.  His August 1979 separation physical examination was negative for any findings related to the right foot and his Report of Medical History was negative for any complaint of any type of problem associated with the right foot.

He submitted his initial claim for VA disability compensation in April 1995.  He included his right great toe at that time.  He alleged that he suffered an injury to the toe in service.  He did not allege any additional injury to his right foot.  

VA treatment records show an initial entry for the right great toe from January 30, 1995.  The Veteran denied any trauma.  The assessment was probable degenerative joint disease (DJD).  The Veteran was seen again in March 1995.  He gave a history of trauma to the toe of greater than 5 years earlier.  He had developed pain in the last several months.  X-rays of the right foot, to include the toes, were negative in March 1995.  A January 1996 VA examination did not address his right great toe.  

The Veteran's claim for service connection was denied in May 1996.

The Veteran sought to reopen his claim for service connection for a right great toe disorder in July 2001.  He also listed his right foot without describing any particular injury.

Additional VA records for the period from September 1995 to February 2002 were associated with the claims folder.  Many of the records related to treatment for substance abuse.  The Veteran was treated for complaints of right great toe pain on several occasions.  In April 2000 he was noted to have pain in his right foot secondary to DJD of the first metatarsal bone.  The entry noted that x-rays confirmed the DJD.  In December 2000, the Veteran complained of pain in both great toes.  He was diagnosed with DJD of both great toes at that time.  No history of trauma to either toe in service was provided.  An x-ray of the right foot was negative for any findings aside from those involving the first metatarsal phalangeal (MTP) joint in January 2002.  

The Veteran was afforded a QTC examination in March 2002.  He gave a history of injury to his right great toe in service when he dropped a 48-pound clamp on his right great toe in either 1978 or 1979.  No abnormality of the right foot was identified on examination with the exception of limitation of motion of the right great toe.  The examiner said that an x-ray showed arthritis of the right great toe.  

The Veteran's claim for service connection for a right great toe disability was denied in June 2002.  

The Veteran submitted his current claim for service connection, to include a right great toe disorder and a right foot disorder, in July 2003.  The Board notes that the Veteran was denied service connection for the right great toe disorder by way of a Board decision dated in December 2009.

VA records for the period from June 2001 to January 2004 were added to the claims folder.  There was no evidence of treatment or complaints related to the right foot.  The Veteran did have complaints related to his right great toe.  The VA records show continued treatment for complaints of right great toe pain, to include surgery on his toe in 2002.  

The additional treatment records do not show any treatment for complaints related to the right great toe prior to January 1995.  The same as the evidence already of record.  There were no entries relating to complaints or treatment for a separate right foot disorder.

The RO denied the Veteran's claim for service connection for a right foot disorder in May 2004.  

The Veteran submitted his notice of disagreement (NOD) in July 2004.  He stated that he injured his right great toe in service while participating in desert training at Fort Irwin, California, in 1979.  He said he remembered it very well because he had a three-day weekend afterwards.  He said he then had an Article 15 (punishment) after he returned and did not get a promotion.

The Veteran had a decision review officer (DRO) conference established that the Veteran was seeking service connection on a direct basis only in October 2005.  His representative submitted a statement in October 2005 that confirmed this fact.  At the DRO conference the Veteran maintained that a heavy object fell on his right great toe.  No mention of a separate right foot injury was made.

The Veteran perfected his appeal in December 2005.  He said that he served from 1979 to 1982, and then two years in the National Guard.  

The Veteran testified in June 2007 that he injured his right great toe in service while in the field on maneuvers at Fort Knox, Kentucky.  He was working with another soldier to unload a water cooler from an armored personnel carrier (APC) when it came loose and landed on his toe.  He said he went to sick call and his toe was examined.  It was not bleeding and he was returned to duty.  He said it did swell after that.  The Veteran said he did not receive any additional treatment until after service.  He said he sought treatment from VA around 1981.  He said he had surgery on the toe in 2004 [sic].  The Veteran did not provide testimony regarding any injury to the right foot apart from the right great toe.

The Board remanded the case for additional development in February 2007.  The development was to include obtaining information from the Veteran regarding his claimed National Guard service in order to obtain any outstanding records.

The Appeals Management Center (AMC) wrote to the Veteran to request that he provide information regarding his National Guard service in February 2008.  The Veteran failed to respond to the letter.  The AMC wrote again, seeking the same information, in June 2009.  The Veteran did not respond to the second letter.

VA treatment records for the period from December 1983 to June 2009 were associated with the claims folder.  The Veteran had made statements that he thought he had received treatment from VA as early as 1980 or 1981; however, the records show his first treatment was in 1983 and the treatment was unrelated to the issue on appeal.  The treatment records do not reflect any treatment for a right foot disorder.  There are records relating to the Veteran's right great toe from 1995 and later.  

As previously noted, the Board denied service connection for a right great toe disorder in December 2009.  The Board also denied service connection for a low back disorder at that time.  The issue of service connection for a right foot disorder was remanded.

A medical opinion was obtained in April 2010.  The VA examiner noted that he had reviewed the three volumes of the Veteran's claims folder and the available electronic records.  He said the electronic records dated back to 1996.  The examiner noted that the Veteran claimed a disability due to having a heavy weight dropped on his foot.  The examiner cited to the December 1977 STR entry regarding the Veteran suffering a contusion to his right foot.  The examiner said the electronic records showed the Veteran with severe DJD of the right great toe that required surgery in 2002.  He referenced several postoperative entries that addressed the right great toe.  The examiner opined that the Veteran's right great toe DJD was not related to military service.  The examiner did not identify a separate right foot disorder.

VA records for the period from June 2009 to November 2010 were added to the claims folder.  The majority of the records relate to treatment and counseling provided to the Veteran in regard to substance abuse.  An entry from June 2009 noted the Veteran as providing a history of dropping a water tank on his right foot in 1978.  He said he required surgery for the injury.  The placement of the right first MTP joint prosthetic was noted.  A physical medicine and rehabilitative service (PM&RS) entry from August 2010 noted the Veteran's complaints of back and knee pain.  There were no findings regarding a right foot disorder.

II.  Analysis

In general, the law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran has submitted a number of statements and testified as to having dropped a heavy weight on his right great toe, as opposed to his right foot, in service.  He contends he suffered an injury to his right great toe as a result.  He has given various descriptions of how the injury occurred to include contradicting versions of where he was and how the injury occurred.  However, he has not provided any statements to show that he incurred a separate right foot disorder as a result of dropping a heavy weight on his toe/foot in service or as a result of any other incident of service.

The extensive VA treatment records show that the Veteran's right great toe, indeed, both great toes, underwent intensive evaluation.  Prosthetic implants were eventually placed for both great toes.  The Veteran's right foot was evaluated, x-rayed and assessed.  No separate disorder for the right foot was ever identified.

The March 2002 VA examination found no evidence of a separate right foot disorder.  The April 2010 VA medical opinion was provided after a review of the three volumes of the claims folder.  Again, no separate right foot disorder was identified.

The Veteran is competent to say that he experiences symptoms of a particular disorder or disability.  In some instances, his lay statements may be sufficient to establish service connection depending on the disorder/disability involved.  A veteran may rely on lay evidence when "lay testimony describing symptoms at the time later supports a diagnosis by a medical professional."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The absence of evidence of a right foot disorder in the STRs, aside from the one entry, is not dispositive.  See generally Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In order for service connection to be granted for a claimed disability, there must be evidence of the current existence of such claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board notes that the claimed disability does not have to be in existence at the time of this decision but it must at least be in existence during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran has not identified a right foot disability, other than his right great toe.  Service connection for that claimed disability was denied in December 2009.  The extensive VA medical records, as well as the March 2002 examination and the April 2010 VA medical opinion, have not identified a separate right foot disorder/disability at any time during the pendency of the current appeal.

Therefore, the Board concludes that, without any clinical evidence confirming the presence of a right foot disorder apart from the right great toe, at any time during the pendency of this appeal, service connection must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (current disability is a prerequisite to an award of service connection).  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for a right foot disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

Veterans Claims Assistance Act (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In addition, the Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran submitted his claim in July 2003.  The RO wrote to him in October 2003.  The Veteran was advised of the evidence required to substantiate his claim for service connection.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  

The Veteran's claim was denied in May 2004.  The Veteran's NOD was received in July 2004.  The Veteran provided specific argument as to how the evidence of record supported his claim for service connection.  He submitted additional argument in support of his claim in August 2004.

He elected to have an informal conference with the DRO in October 2005.  At the informal conference the Veteran stated his intention to claim service connection on a direct basis only.  His representative submitted written confirmation of that intention immediately after the hearing.  

The DRO issued a statement of the case that re-adjudicated the Veteran's claim and confirmed denial of service connection in October 2005.  The Veteran perfected his appeal in December 2005.  

The Veteran was issued a notice letter that provided information regarding how disability ratings and effective dates are determined in March 2006.  See Dingess, supra.

The Board remanded the case for additional development in December 2007.  The development was to include obtaining outstanding VA treatment records from the 1980's.  The Veteran was also to be contacted and asked to provide evidence in support of his contention of having additional service in the National Guard.   

The AMC wrote to the Veteran in February 2008.  He was asked to identify additional evidence pertinent to his claim.  He was also asked to submit any medical evidence that he had in his possession.  Finally, the Veteran was asked to provide information in regard to his claimed National Guard service.  

The Veteran did not respond to the AMC's letter.  Although the AMC's letter was not returned as undeliverable, the letter was resent to a different address in June 2009.  There was a difference in the street name used.  The apartment number, street address, and city were the same.  A copy of both letters was provided to the Veteran's representative.

The AMC sent a second letter that requested the same information in June 2009.  Again, the Veteran did not respond to the letter.  There is no indication in the claims folder that the letter was returned as undeliverable and no assertion from the Veteran or his representative that the letter was not received.

The Veteran's claim was re-adjudicated and the issue on appeal denied in August 2009.  He was issued a supplemental statement of the case (SSOC) that provided the basis for the continued denial of his claim.

The Board remanded the Veteran's case for additional development in December 2009.  Although an examination was requested, a VA examiner was able to review the extensive medical records contained in the three volumes of the claims folder and provide a medical opinion.  While an actual examination was not conducted, the examiner did review the evidence of record, which included his complaints and history, and provided a basis for the opinion provided.  The Board finds that the evidence of record including the provided medical opinion is sufficient to decide the claim and that the development on remand substantially complied with the Board's request.   Another remand for an examination is not necessary.

The AMC re-adjudicated the claim in November 2010.  The claim for service connection remained denied.  The Veteran was issued a SSOC that summarized the evidence added to the record and the basis for the continued denial of his claim.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset, he demonstrated actual knowledge of what was required to establish service connection as evidenced by his statements and the submission of evidence he believed supported his claim.  There is no evidence of prejudice to the Veteran based on any notice deficiency and he has not alleged any prejudice.  Thus, the Board is satisfied that the duty to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs, VA treatment records dating from 1983 to 2010, the summary of the informal DRO conference, as well as a transcript of his Travel Board hearing of June 2007.  The Board remanded the claim for additional development in 2007 and 2009.

The Veteran's case was remanded to obtain a medical examination/opinion in December 2009.  The opinion was obtained without the requirement for a physical examination.  The examiner noted that there were extensive medical records available for review, to include the Veteran's STRs.  The examiner noted that he had reviewed all three volumes of the claims folder and electronic records in reaching his opinion.  Moreover, the examiner did not find evidence of a right foot disorder.  The Board finds that the examination report contains the necessary medical opinion.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2010 VA opinion obtained in this case is adequate to properly evaluate the claim.   

In addition, the Board finds that the development conducted after the December 2009 remand was in substantial compliance with the directions of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  The Veteran's medical evidence was reviewed and the only "right foot" disorder diagnosed involved the Veteran's right great toe.  That issue was previously decided in December 2009.  In any event the examiner stated that the right great toe disorder was not related to the Veteran's service.  

Finally, the Veteran made an assertion that he had additional service in the Army Reserve from 1979 to 1982 and two years of service in the National Guard with his substantive appeal in December 2005.  He did not say he was active in the Reserves and did not identify what state his National Guard service was with.  

The February 2008 and June 2009 letters asked the Veteran to provide further information on his National Guard service in order to obtain any outstanding records that may be available.  As noted, he failed to respond to either letter.

The Board has reviewed the claims folder and does not find any evidence to support the Veteran's contention of additional military service.  His DD 214 notes that his records were transferred to the Army Reserve in St. Louis, Missouri, on his separation.  He had obligated military service to August 10, 1982.  This only meant he was listed as a member of the Reserves until his obligation was fulfilled by that date.  He was not an active member of the Reserves based on that evidence.

In addition, the Veteran did not report any Reserve or National Guard service in his many VA education forms submitted between 1983 and 2004.  He listed only his period of active service.  A vocational rehabilitation counseling entry from March 1984 reported only his active duty service from 1976 to 1979.

The Veteran did not list any additional service on the VA Form 21-526, Veteran's Application for Compensation or Pension, he submitted in April 1995.  He stated "NA" for the blocks on the form pertaining to identification of Reserve or National Guard service.  Also, the National Personnel Records Center (NPRC) verified his service dates, as the active service dates of record, in April 1996.

In light of the weight of evidence against any additional service, and the Veteran's failure to respond to the request for him to provide additional information to allow VA to make any search for records, the Board finds that he has no additional military service and there are no outstanding military records.  

The Board notes that corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street"); see also 38 C.F.R. § 3.159 (c)(2)(i) (2010).  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008) (citing to Woods, 1 Vet. App. at 193).  The Veteran must assist VA by authorizing VA to obtain relevant records, or to contact possibly relevant parties.  The Veteran did not provide VA with any of the information requested that may have allowed for the verification of his claimed additional National Guard service and the obtaining of additional STRs.  

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.


ORDER

Entitlement to service connection for a right foot disorder is denied.



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


